Citation Nr: 1547320	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  15-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether an April 1, 2010 rating decision assigning a 50 percent disability rating in awarding service connection for a bilateral hearing loss disability was clear and unmistakable error (CUE).

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 2010 rating decision, which assigned a 50 percent evaluation for bilateral hearing loss, is final.

2.  The evidence of record at the time of the April 2010 rating decision indicates that the Veteran had Level IV hearing acuity bilaterally.

3.  The portion of the April 2010 rating decision which assigned a 50 percent evaluation for bilateral hearing loss was not supported by the evidence of record and was not in accordance with the law.




CONCLUSIONS OF LAW

1.  The April 2010 rating decision, which assigned a 50 percent evaluation for bilateral hearing loss, is final.  38 U.S.C. § 4005(c) (West 2002) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (2010) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]

2.  The April 2010 rating decision which granted a 50 percent evaluation for bilateral hearing loss contained clear and unmistakable error (CUE).  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.104, 3.105, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

With regard to the CUE claim, the Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

II.  Analysis

By way of background, the Board notes that the Veteran filed a claim for service connection for bilateral hearing loss in November 2009.  In an April 2010 rating decision, service connection for such disability was granted and an initial 50 percent evaluation was assigned, effective November 20, 2009, the date VA received the Veteran's claim.

In August 2013, the Veteran filed a claim for an increased rating for bilateral hearing loss.  In a September 2013 rating decision, the AOJ proposed to reduce the evaluation of the Veteran's service-connected bilateral hearing loss from 50 percent to 10 percent disabling on the basis of CUE in the April 2010 rating decision.  Subsequently, in a December 2013 rating decision, the AOJ decreased the evaluation for the Veteran's service-connected bilateral hearing loss from 50 percent to 10 percent, effective March 1, 2014.  On appeal, the Veteran contends that the initial 50 percent disability rating for bilateral hearing loss was proper.

As an initial matter, the Board finds that the April 2010 rating decision that granted service connection and awarded an initial 50 percent disability rating for bilateral hearing loss, is final.  In an April 1970 letter, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to the assigned evaluation for his bilateral hearing loss.  In this regard, the claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the April 2010 rating decision. Therefore, the April 2010 rating decision is final.  38 U.S.C. § 4005(c) (West 2002) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (2010) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015)]. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.    Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.  Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86 when an exceptional pattern of hearing loss is shown.

The Board finds that the evidence of record indicates that the April 2010 rating decision, which granted a 50 percent evaluation for bilateral hearing loss, contained CUE.

VA treatment records dated in February 2008 note that the Veteran's speech discrimination was 84 percent in the right ear and 92 percent in the left ear.  His pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
--
70
43
LEFT
20
30
--
70
40

VA treatment records dated in February 2009 note that the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
--
70
55
LEFT
30
55
--
85
57
	
In March 2009, the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
--
65
43
LEFT
30
40
--
75
48

In March 2010, the Veteran was afforded a VA audiological examination.  The examiner reported that the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
65
75
61
LEFT
45
55
65
80
61

The examiner noted that the Veteran's speech recognition scores, using the Maryland CNC word list, were 56 percent in the right ear and 40 percent in the left ear.  However, the examiner also reported that the speech discrimination results should not be used for ratings purposes because they were exaggerated.  She explained that the Veteran conversed with her at a normal conversational voice and answered questions correctly.  The Veteran repeated back directions that she had given to him, in a normal conversation voice.  

The above audiometric findings reflect Level IV hearing in both ears.  As the March 2010 examiner found that speech discrimination test results were not appropriate for the Veteran, such scores should not have been used in determining the Veteran's disability rating.  See 38 C.F.R. § 4.85(c).  As noted above, Table VIA-not Table VI-should be used when speech discrimination scores are not appropriate.  However, the April 2010 rating decision incorrectly used the Veteran's speech discrimination scores, and assigned a 50 percent disability rating for the Veteran's bilateral hearing loss under Table VI.  This action by the RO constituted CUE.  38 C.F.R. § 3.105(a).  

In light of the foregoing, the Board concludes that the statutory and regulatory provisions extant at the time of the April 2010 rating decision were not correctly applied.  As such, the Board finds that there was error which is undebatable and of the sort which, manifestly changed the outcome at the time it was made.  Accordingly, the Board finds that rhe April 1, 2010 rating decision's assignment of a 50 percent disability rating for bilateral hearing loss disability was CUE.



ORDER

The April 1, 2010 rating decision's assignment of a 50 percent disability rating for bilateral hearing loss disability was CUE.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is service-connected for bilateral hearing loss, evaluated as 10 percent disabling, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  He claims that such disability is more severe than as reflected by the currently assigned rating.

As an initial matter, the Board notes that the Veteran has not been provided with proper VCAA notice regarding his claim for an increased rating for bilateral hearing loss.  Accordingly, on remand, such notice should be provided.

Also, the Veteran was afforded a VA audiological examination in September 2013.  The Veteran's speech recognition, using the Maryland CNC word list, were 98 percent in the right ear and 96 percent in the left ear.  His pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
60
70
80
60
LEFT
30
70
70
80
60

October 2013 VA treatment records note that the Veteran's pure tone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
75
--
95

LEFT
80
85
--
95


In January 2014, a VA audiologist submitted a statement noting that the Veteran's hearing loss had worsened since his hearing was evaluated in February 2009.

The Board notes that the October 2013 VA audiological notes do not include speech discrimination scores.  Therefore, the audiological evaluation is inadequate for rating purposes.  However, the pure tone threshold results reflect that the Veteran's bilateral hearing loss may have increased in severity.  As such, he should be afforded a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to an increased rating for bilateral hearing loss.

2.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for an increased rating for bilateral hearing loss should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


